                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

TONYA MANGELS,                                    )
                                                  )
                               Plaintiff,         )
       v.                                         )         No. 19-00834-CV-W-BP
                                                  )
AMERICAN MULTI-CINEMA, INC.,                      )
                                                  )
                               Defendant.         )

                                              ORDER

       On April 16, 2021, the Court held a telephone conference regarding a discovery dispute

between the parties. The Court will briefly summarize the facts underlying the dispute. This is an

employment discrimination case; Plaintiff contends that she suffered disparate treatment due to

her sex when employed with Defendant.             In 2019, Plaintiff filed an EEOC Charge of

Discrimination, which caused Defendant to retain counsel and investigate Plaintiff’s claims (the

“EEOC Investigation”).      In the course of the EEOC Investigation, Defendant’s employees

communicated with Defendant’s in-house and outside counsel. Plaintiff later filed this suit, and

Defendant asserted in its Answer that it acted in good faith toward Plaintiff, among other

affirmative defenses. During discovery, Defendant designated some of the communications

stemming from the EEOC Investigation as protected under the attorney-client privilege and/or the

work-product doctrine, and also advised its human resources corporate representatives not to

testify about the investigation during their depositions.

       Plaintiff now claims that Defendant waived its right to assert that information relating to

the EEOC Investigation is protected because it placed the adequacy of the investigation at issue

by claiming that it acted in good faith toward Plaintiff. The Court has conducted an in camera

review of the communications at issue, and finds that they are within the scope of the attorney-




            Case 4:19-cv-00834-BP Document 80 Filed 05/04/21 Page 1 of 3
client privilege and/or the work-product doctrine, because they were made between Defendant and

its attorneys for purposes of receiving legal advice, and contain the attorneys’ mental impressions

and legal theories throughout. See, e.g., United States v. Spencer, 700 F.3d 317, 320 (8th Cir.

2012) (“The attorney-client privilege protects confidential communications between a client and

his attorney made for the purpose of facilitating the rendering of legal services to the client.”);

Baker v. GMC (In re GMC), 209 F.3d 1051, 1054 (8th Cir. 2000) (“Opinion work product includes

counsel’s mental impressions, conclusions, opinions or legal theories . . . [and] enjoys almost

absolute immunity . . . .”).

       Thus, unless Defendant waived its privilege, the material relating to the EEOC

Investigation is protected from disclosure. And the Court disagrees with Plaintiff’s theory that

Defendant waived its privilege. In the cases Plaintiff cites to support her position, the employer

had asserted a defense under which conducting an adequate investigation was a complete defense

to the plaintiff’s claims. For example, in Harding v. Dana Transp., the plaintiff asserted sexual

harassment claims under Title VII’s “hostile or offensive work environment” provision, 42 U.S.C.

§ 2000e-2. And under that provision, if an employee asserts a prima facie case under that

provision, “an employer may avoid liability if its procedures for investigating and remediating

alleged discrimination are sufficiently effective.” 914 F. Supp. 1084, 1094 (D. N.J. 1996). Thus,

the court held that it would be unfair for an employer to “provide[] the fact of an investigation

while seeking to prohibit any probing into its substance.” Id.; see also EEOC v. Woodmen of the

World Life Ins. Soc’y, 2007 U.S. Dist. LEXIS 21574, at *16–20 (D. Neb. March 23, 2007) (no

waiver of privilege where the defendant did not rely on the fact that its investigation found no

evidence of discrimination); Escamilla v. Sms Holdings Corp., 2011 U.S. Dist. LEXIS 170105 (D.

Minn. June 28, 2011) (cases where the employer waived its privilege “stand for the proposition



                                                2
           Case 4:19-cv-00834-BP Document 80 Filed 05/04/21 Page 2 of 3
that an employer cannot use the attorney-client privilege or the work product doctrine to conceal

its investigations and remedial efforts, while at the same time relying on these investigations to

support its invocation of the Ellerth/Faragher affirmative defense to avoid liability on an

employee's claims of sexual harassment.”).

       Here, by contrast, Defendant has explicitly disclaimed any potential Ellerth/Faragher

defense, and the affirmative defenses it has raised are little more than denials of wrongful conduct

which do not place the adequacy of the EEOC Investigation at issue. Therefore, the Court finds

that Plaintiff is not entitled to access the communications stemming from the Investigation, and

that Defendant did not act improperly when it instructed its corporate representatives not to answer

questions about the Investigation.

IT IS SO ORDERED.



                                                     /s/ Beth Phillips
                                                     BETH PHILLIPS, CHIEF JUDGE
DATE: May 4, 2021                                    UNITED STATES DISTRICT COURT




                                                 3
          Case 4:19-cv-00834-BP Document 80 Filed 05/04/21 Page 3 of 3
